Exhibit 10.1
 
For Immediate Release
 


Logo [logo.jpg]


 
 
Omagine, Inc. Record Date Set
 
For Rights Offering and Warrant Distribution
 




 
NEW YORK, February 14, 2012 – Omagine, Inc. (OTCBB: OMAG) today announced that
February 24, 2012 is the “Record Date” for its recently announced Rights
Offering and Warrant Distribution.
 
Omagine, Inc. (the “Company”) filed a Registration Statement with the Securities
and Exchange Commission (“SEC”) to register the Common Shares underlying the
Company’s Rights and Warrants being distributed to its shareholders as of the
Record Date and that Registration Statement was declared effective by the SEC on
February 13, 2012.
 
Each Company shareholder as of 5 pm Eastern Time in the United States on
February 24, 2012 will receive, at no charge, one Right and two Warrants for
each 4 Common Shares then held by such shareholder.
 
Each Right will entitle its holder to purchase one Common Share at a
subscription price of $1.25 per share and an over-subscription privilege at the
same price per share. Record Shareholders may exercise their Rights any time
after the Record Date and prior to 5 pm Eastern Time in the United States on
March 30, 2012.
 
In addition, pursuant to the Warrant Distribution, each Company shareholder as
of 5 pm Eastern Time in the United States on February 24, 2012 will receive, at
no charge, for each four Common Shares then held by such shareholder, (a) one
Warrant exercisable for the purchase of one Common Share at $5.00 per share, and
(b) one Warrant exercisable for the purchase of one Common Share at $10.00 per
share.
 
All fractional Rights and Warrants will be rounded up to the nearest whole Right
or Warrant.
 
The Company’s president, Frank J. Drohan, remarked: “I urge our shareholders to
read our recently filed Prospectus and Registration Statement for the full
details, terms and conditions of the Rights Offering and Warrant Distribution.”
 
This press release does not constitute an offer to sell any securities or a
solicitation of an offer to purchase any securities.
 
About Omagine, Inc.
 
Omagine, Inc., through its subsidiaries, is focused on real-estate,
entertainment and hospitality development opportunities in the Middle East and
North Africa (“MENA Region”). Governments in the MENA Region are seeking to
diversify their economies through projects that create employment and tourism
destinations. It is the Company’s opinion that this strategic vision combined
with the enormous financial resources in the MENA Region will continue to
present superb development opportunities.
 
Shareholders, investors or interested parties may also visit the Company’s
website at www.omagine.com.
 
This press release does not purport to be a complete description of the Rights
Offering or the Warrant Distribution and, for a complete description of both the
Rights Offering and the Warrant Distribution, investors and shareholders are
directed to the full text of the Company’s Prospectus and Registration Statement
which have been filed with the SEC. A link to the Company’s SEC filings may be
found on the Company’s website www.omagine.com.
 
This press release may contain forward-looking statements within the meaning of
the Private Securities Litigation Reform Act of 1995. The risks and
uncertainties that may affect the operations, performance development and
results of Omagine, Inc.’s business are detailed in the Company's SEC reports.
The Company urges investors to read the SEC Reports and cautions that future
events rarely develop exactly as forecast, and the best estimates routinely
require adjustment.
 
 
Contact:
 
Omagine, Inc.
Corporate Inquiries
Charles P. Kuczynski, Vice-President
(212) 563-4141
ckuczynski@omagine.com
 